DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-34 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/10/2021 and 05/13/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al (8,939,796) (hereinafter “Darrow”) and further in view of Harwath et al (7,324,318) (hereinafter “Harwath”).
Regarding claim 14, Darrow discloses a spark gap circuit (fig.9,900), comprising: a circuit board (PCB, fig.9); an input (terminal of 905 connected to input, fig.9) configured to connect to the circuit board and to receive signals (signal from input into 900, fig.9); a spark gap (GAP, fig.9) configured to connect to the circuit board and the input (input terminal of 900, fig.9); an 
Harwath teaches wherein the spark gap (gap form between 31, 35, fig.3) is configured to cause a return loss (col 3, line 53-55) between the input and the output (terminal between 21, fig.1) to be within a first predetermined range (col 3, line 53-55); and wherein the spark gap is configured to cause a parasitic capacitance (col 4, lines 4-5) between the input and the output (terminal between 21, fig.1) to be within a second predetermined range (col 4, lines 4-5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darrow to include the surge suppressor of Harwath to provide the advantage of reduce cost and improved manufacturing efficiencies of the surge suppressor.
Regarding claim 15, Darrow and Harwath disclose the spark gap circuit of claim 14, however they do not disclose wherein the predetermined range is from about 25 dB to about 60 dB within a cable television (CATV) bandwidth. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the predetermined range is from about 25 dB to about 60 dB within a cable television (CATV) bandwidth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, it would have been obvious to a person of ordinary skill in 
Regarding claim 16, Darrow and Harwath disclose the spark gap circuit of claim 14, however they do not disclose wherein the second predetermined range is from about 0.01 pF to about 0.2 pF. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the second predetermined range is from about 0.01 pF to about 0.2 pF, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the surge suppression circuit of Darrow and Harwath to include wherein the second predetermined range is from about 0.01 pF to about 0.2 pF to provide the advantage of minimizing voltage spike in the spark gap circuit.
Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow (8,939,796) in view of Harwath (7,324,318) and further in view of Azure (2004/0034388).
Regarding claim 17, Darrow and Harwath disclose the spark gap circuit of claim 14, wherein the spark gap comprises: a first conducting electrode (905, fig.9); a second conducting 
Azure teaches a dielectric material (see claim 12) positioned between the first and second conducting electrodes (see claim 12). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darrow and Harwath to include the dielectric material of Azure to provide the advantage of increasing the heat dissipation capacity of the surge suppressor.
Regarding claim 18, Darrow, Harwath and Azure disclose the spark gap circuit of claim 17, however they do not disclose wherein the first conducting electrode is configured to increase an impedance of a signal trace between the input and the output, as measured by return loss, from about 0.01 dB to about 1 dB. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first conducting electrode is configured to increase an impedance of a signal trace between the input and the output, as measured by return loss, from about 0.01 dB to about 1 dB, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the surge suppression circuit of Darrow, Harwath and Azure to include wherein the first conducting electrode is configured to increase an impedance of a signal trace between the input and the output, as measured by 
Regarding claim 19, Darrow, Harwath and Azure disclose the spark gap circuit of claim 17, however they do not disclose wherein the first conducting electrode has a length from about 750 μm to about 2000 μm, wherein the first conducting electrode has a diameter from about 500 μm to about 1 mm, and wherein the first conducting electrode has a mass from about 1 gram to about 100 grams. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first conducting electrode has a length from about 750 μm to about 2000 μm, wherein the first conducting electrode has a diameter from about 500 μm to about 1 mm, and wherein the first conducting electrode has a mass from about 1 gram to about 100 grams, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the surge suppression circuit of Darrow, Harwath and Azure to include wherein the first conducting electrode has a length from about 750 μm to about 2000 μm, wherein the first conducting electrode has a diameter from about 500 μm to about 1 mm, and wherein the first conducting electrode has a mass from about 1 gram to about 100 grams to provide the advantage of improving the power capacity of the surge suppression circuit.
Regarding claim 20, Darrow, Harwath and Azure disclose the spark gap circuit of claim 17, however they do not disclose wherein a thickness of a gap between the first and second conducting electrodes is from about 150 μm to about 250 μm. It would have been obvious to a In re Aller, 105 USPQ 233. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the surge suppression circuit of Darrow and Harwath to include wherein a thickness of a gap between the first and second conducting electrodes is from about 150 μm to about 250 μm to provide the advantage of increasing the heat dissipation capacity of the surge suppressor.
Regarding claim 21, Darrow, Harwath and Azure disclose the spark gap circuit of claim 17, wherein the dielectric material comprises air, paper, or a combination thereof (Darrow gap between 905, 910, fig.9, Azure see claim 12), however they do not disclose wherein a thickness of the dielectric material is from about 75 pm to about 125 pm and wherein the dielectric material has a relative permittivity from about 1 to about 3. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a thickness of the dielectric material is from about 75 pm to about 125 pm and wherein the dielectric material has a relative permittivity from about 1 to about 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the surge suppression circuit of Darrow, Harwath and Azure to include wherein a thickness of the dielectric material is from about 75 pm to 
Regarding claim 22, Darrow, Harwath and Azure disclose the spark gap circuit of claim 17, wherein the second conducting electrode (910, fig.9), however they do not disclose wherein the second conducting electrode is not connected to the circuit board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surge suppression circuit of Darrow, Harwath and Azure to include wherein the second conducting electrode is not connected to the circuit board to provide the advantage of adjusting the gap between the first electrode and the second electrode thereby increasing the heat dissipation capacity of the surge suppressor.
Allowable Subject Matter
Claims 23-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 23 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 23, especially wherein the second conducting electrode comprises a plate that is substantially parallel with the circuit board, and wherein the first conducting electrode is substantially perpendicular with the plate.

Claim 25 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 25, especially wherein the cross bar of the first staple is substantially parallel with a signal trace, and wherein the signal trace extends from the input to the output. Claims 26-29 are indicated as containing allowable subject matter based on their dependency on claim 25.
Claim 30 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 30, especially a second capacitor configured to connect to the circuit board, the first capacitor, and the output.
Claims 31-34 are indicated as containing allowable subject matter based on their dependency on claim 30.
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-11 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the first conducting electrode is substantially parallel with the signal trace; wherein the second conducting electrode comprises a staple with two leads and a cross bar positioned therebetween; wherein the two leads are substantially perpendicular to the circuit board; 21 of 28Attorney Docket No. 0212.0120 wherein the cross bar is substantially perpendicular to the first conducting electrode and the signal trace. The closest prior art of record is Darrow et al 
Claims 5-13 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 5, especially wherein the second conducting electrode comprises a staple with two leads and a cross bar positioned therebetween; wherein the two leads are substantially perpendicular to the circuit board; wherein the cross bar is substantially perpendicular to the first conducting electrode and the signal trace. The closest prior art of record is Darrow et al (8,939,796). Regarding claim 5, a spark gap circuit (fig.9, 900), comprising: a circuit board(PCB, fig.9); an input (input coupled to circuit 900, fig.9, see fig.8) configured to connect to the circuit board and to receive signals (input to circuit of 900 received signals, fig.9); a spark gap (GAP, fig.9) configured to connect to the circuit board and the input , the spark gap comprising: a first conducting electrode (905, fig.9); a second conducting electrode (910, fig.9) that is grounded (910 grounded, fig.9), Darrow does not disclose22 of 28Attorney Docket No. 0212.0120 a dielectric material positioned within a gap between the first and second conducting electrodes; a first capacitor configured to connect to the circuit board and the spark gap; an output configured to connect to the circuit board and the first capacitor; wherein a signal trace extends from the input to the first capacitor; wherein the first conducting electrode is substantially parallel with the signal trace; wherein the second conducting electrode comprises a staple with two leads and a cross bar positioned therebetween; wherein the two leads are substantially 
Azure teaches a dielectric material positioned (see claim 12) within a gap (spacing between first and second electrode, see claim 12) between the first and second conducting electrodes (see claim 12); and Harwath teaches wherein the spark gap (gap form between 31, 35, fig.3) is configured to cause a return loss (col 3, line 53-55) between the input and the output (terminal between 21, fig.1) to be within a first predetermined range (col 3, line 53-55); wherein the spark gap is configured to cause a parasitic capacitance (col 4, lines 4-5) between the input and the output to be within a second predetermined range (col 4, lines 4-5). Cheung et al (2006/0002047) and Jones et al (2011/0141846) disclose similar circuits however they do not disclose wherein the second conducting electrode comprises a staple with two leads and a cross bar positioned therebetween; wherein the two leads are substantially perpendicular to the circuit board; wherein the cross bar is substantially perpendicular to the first conducting electrode and the signal trace.  It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the surge protection .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/BART ILIYA/Examiner, Art Unit 2839               


/KEVIN J COMBER/Primary Examiner, Art Unit 2839